Fourth Court of Appeals
                                San Antonio, Texas
                                        June 1, 2015

                                    No. 04-15-00254-CV

                CITY OF SAN ANTONIO and San Antonio River Authority,
                                  Appellants

                                             v.

                                    Osvaldo PERALTA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-16836
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       The appellant City of San Antonio’s unopposed motion to extend time to file brief is
hereby GRANTED. Time is extended to June 5, 2015.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court